Citation Nr: 1451080	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-17 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for legal entitlement to VA death benefits, to include Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits; and if so, whether the evidence warrants a finding that the appellant is entitled to such benefits. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which determined that the appellant's decedent spouse did not have the requisite military service to confer basic eligibility for VA benefits. 

The RO had previously denied this claim in an unappealed May 2001 determination.  Although the RO has since considered the claim on a de novo basis, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions. Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).


FINDINGS OF FACT

1. In a May 2001 rating decision, the RO denied the appellant's claim for DIC benefits based on a determination that the appellant had not submitted the requisite information concerning her marriage to her decedent spouse.  The appellant was informed of her appellate rights, but did not appeal.  

2. The evidence received since the May 2001 decision is not duplicative or cumulative of evidence previously of record and does raise a reasonable possibility of substantiating the appellant's claim.

3. The appellant's spouse had no qualifying military service for VA purposes.



CONCLUSIONS OF LAW

1. New and material evidence has been presented sufficient to reopen the claim of whether the appellant has legal entitlement to VA death benefits. 38 U.S.C.A. §7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2014).

2. The appellant is not eligible for VA death benefits, to include DIC, death pension, and/or accrued benefits. 38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The U.S. Court of Appeals for Veterans Claims (Court) has specifically addressed whether VCAA notice is required in a case involving status of an appellant claiming recognized guerrilla service or service in the Philippine Army during World War II. Palor v. Nicholson, 21 Vet. App. 325 (2007).  The Court held that the VCAA notice includes notice as to the evidence needed to establish veteran status, and that failure to provide such notice is error. Id. at 331.  However, citing to Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Court held that such error is not prejudicial error. Id. at 332-333.  

In this case, the RO did provide notice in July 2000, September 2000, March 2001, May 2001, and September 2010 that the appellant should submit evidence of her late husband's military service.  This notice may have, in fact, met the requirements of notice in section 5103(a), meaning no error would exist.  Yet, because the service department has refused certification, even if there were error, it would not warrant a remand. Id.  The Court's reasoning in Palor clarifies that, consistent with Sanders, the appellant for whom the service department has refused to certify service is ineligible for VA benefits as a matter of law and cannot be prejudiced by section 5103(a) notice error.  That reasoning applies to the instant case. 

VA is under no duty to provide any further assistance, as there is no likelihood that it would substantiate the appellant's claim.  The Secretary is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (a)(2).  The Court has held that the VCAA has no effect on an appeal where the law is dispositive of the matter. See, e.g. Valaio v. Principi, 17 Vet. App. 229, 231-32 (2003), holding that any error in applying the VCAA is non-prejudicial where the facts are not in dispute and the facts averred could not conceivably lead to a different result. See also Manning v. Principi, 16 Vet. App. 534 (2002).  Pursuant to the language that was employed by the Court in Palor, a claimant must first obtain verification of service through the U.S. service department before the merits of any claim for VA benefits can be reached. 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence 

In May 2001, the RO denied the appellant's claim for VA death benefits/DIC benefits on that basis that she did not provide the RO with pertinent information concerning her marriage to her spouse.  After the RO notified the appellant of the adverse determination and of her procedural and appellate rights in May 2001, the appellant did not initiate an appeal and the May 2001 determination became final based on the evidence of record at the time. 38 U.S.C.A. § 7105.  

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

At the time of the May 2001 decision, the record included, inter alia, the appellant's application for death pension received in January 2001 and the appellant's spouse's death certificate.  The RO denied the claim on the basis that the appellant had not presented certain evidence, and particularly, eyewitness affidavits, concerning her marriage to her spouse.  

The relevant evidence received since the May 2001 decision includes, inter alia, two eye witness affidavits of marriage, statements from the appellant in support of her claim, and an October 2010 verification of the appellant's spouse's service from the service department. 

In light of the affidavits of marriage and the October 2010 verification of service, the Board finds such evidence to be new and material to the claim.  Accordingly, the application to reopen the claim for the cause of the Veteran's death is reopened. 



Legal Criteria - Legal Entitlement to VA Death Benefits 

In the instant appeal, the threshold and determinative question is whether the appellant's deceased spouse had valid service for VA benefit purposes.  As hereinafter explained, the types of service which qualify for various VA benefits are defined by statute and regulation.  The Board is bound by the law and regulations. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  Here, the RO made several queries to the National Personnel Records Center (NPRC) for evidence that, as alleged, the appellant's spouse served as a member of the Commonwealth Army of the Philippines, including recognized guerrillas, in the service of the U.S. Armed Forces.  The replies obtained from the NPRC provided documentation of service determinations made in June 2001 and October 2010 that the appellant's spouse had no recognized service.  As discussed below, those determinations of no recognized service are not subject to dispute, because VA has no authority to change or amend those findings. 

In order to establish basic eligibility for VA disability benefits, it is required, in part, that the individual with respect to whom the benefit is claimed be a veteran who had active military, naval, or air service. See 38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101.  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full time duty in the Armed Forces. 38 C.F.R. § 3.6.  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the Reserve components. 38 C.F.R. § 3.1. 

Service in the Philippine Scouts and the Organized Military Forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity benefits or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certification of Release of Discharge from Active Duty) or original certificate of discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA should request verification of service from the appropriate service department. 38 C.F.R. § 3.203(c).  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla. 38 C.F.R. §§ 3.40.  Moreover, the Court has held that a service department determination as to an individual's service shall be binding on VA. Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  In short, under 38 C.F.R. § 3.203, for a claimant to be eligible for VA benefits, if he cannot prove his Philippine service with official documentation issued by a U.S. service department, the U.S. service department must verify the claimed service. Palor, 21 Vet. App. at 329, citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).




Analysis 

The appellant seeks entitlement to VA death benefits on account of her deceased husband having served in the United States Armed Forces during World War II.  He died in March 1973. See, e.g., July 2012 Appellant Statement. 

The evidence of record reflects that the NPRC verified that the appellant's spouse had no service in the Army of the United States, no record serving as evidence of credible service, and no service as a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States.  Specifically, the NPRC provided documentation of the service department determinations in June 2001 and October 2012 that the appellant's spouse had no such qualifying service.

No evidence from any recognized official source has been submitted that contradicts that finding.  As noted above, the Court has held that findings by the U.S. service department verifying a person's service "are binding on the VA for purposes of establishing service in the US Armed Forces." Duro v. Derwinski, 
2 Vet. App. 430 (1992). 

As noted, in order to constitute acceptable qualifying service, the evidence must satisfy the requirements of 38 C.F.R. § 3.203.  In essence, it is the service department's determinations of service that is binding upon the Board, and in this case, that certification with regard to the appellant is negative. 38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  The appellant has submitted a copy of a purported "Certification" form generated by the Armed Forces of the Philippines, dated in February 1998; this document reflects the appellant's spouse's military status as "USAFFE/guerilla," with an induction date of December 1941.  However, the NPRC based its October 2010 determination on research of the appellant's spouse's name, purported armed services number, purported date of entry and discharge, purported branch of service, next of kin, and date and place of birth, and determined that no such individual had qualifying service.

In the face of an official determination that there is no record of the appellant's spouse having qualifying service, the submitted documents attempting to rebut that fact must be insufficient.  Again, submission of official records from the service department may suffice without verification, if accepted as authentic, to support valid service, but if submitted documents are not from the United States service department, VA shall request verification from the service department. 38 C.F.R. § 3.203(a), (c).  Because such verification was sought from the service department in 2010, and no qualifying service was found, none may now be recognized. Duro, 2 Vet. App. at 532; Soria, 118 F.3d at 749.  

The Board has carefully reviewed the entire record in this case.  However, the evidence is not sufficient to establish eligibility.  This is a case for which the law is dispositive; basic eligibility for VA disability benefits is precluded inasmuch as the appellant's spouse had no qualifying service.  Accordingly, the appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, the claim to reopen the issue of legal entitlement to VA death benefits is granted. 

Basic eligibility for VA death benefits is denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


